DETAILED ACTION
This action is in response to the RCE filed on 08/12/2022, in which all original claims 1-20 have been cancel and new claims 21-35 have been added and are now pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06 AUGUST 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Response to Amendment
All previous rejections are withdrawn in view of the cancelation off all previous claims.
Response to Arguments
Applicant's arguments filed 08/12/2022have been fully considered but they are not persuasive. Applicants have provided no new arguments directed to the new claims.  
With regard to Applicants’ arguments directed to the foreign patent offices’ intention to allow related applications, it is noted that said foreign patent offices are guided by different laws and standards and thus their decisions are not particularly relevant to the prosecution of the instant Application in the United States Patent Office.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “a randomization algorithm”.  However this is not described in any way, most notably it does not disclose how the algorithm functions or produces a result. It is thus not clear if it places the surface irregularities truly randomly or if it is in some way directed. For purposes of examination it will be interpreted to merely be an algorithm for deciding placement of the surface irregularities.
Claims 24-28 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over EP0963834A1 (hereinafter “Ingber”) in view of US2011/0041469 (hereinafter “Fischer”).
Regarding Claim 21 Ingber discloses a method for manufacturing a filter for filtering, comprising the steps of: 
generating, on a computing device, a three-dimensional model of a filter precursor (i.e. according to claim 1 as combined above) and implementing the three-dimensional model as an instruction set on a three-dimensional printer;
constructing, using the three-dimensional printer, the filter precursor by depositing a material in a layer by layer process according to the instruction set ([0045], [0047]-[0052] where stereolithography is a layer by layer process); 
coating the constructed filter precursor with a ceramic slurry; and calcining the coated filter precursor ([0036] the pattern is coated with ceramic slurry and “flash fired” i.e. considered calcining) (Figs. 1, 4-13, Abstract, [0034]-[0037]).
the filter precursor comprising: 
a plurality of vertical columns, each column comprising a plurality of three-dimensional geometric cages joined in fixed relationship to each other (see i.e. Figs. 4-13, which comprise a number of liner segments that form geometric forms which can be called cages, which are numerous and arranged in regular rows and columns); and 
a plurality of horizontal support layers, each horizontal support layer comprising a peripheral member that encompasses the plurality of vertical columns and a plurality of linear support members arranged as parallel chords across the peripheral member, each linear support member joined to a plurality of the vertical columns, thereby maintaining the vertical columns in a fixed vertical relationship (see i.e. Figs. 4-13, It is the Examiner’s position that the outermost layer of cages and/or the most outer linear segments that form the most outer, peripheral surface of the layer may be considered the “horizontal support layers /peripheral member” as claimed because they encompass and are connected to the layer at the layers’ periphery, i.e. because the cages are numerous so the outermost may encompass the innermost, or because the cages and the “horizontal support layers/ peripheral members” are integral with the cages; similarly some of the internal liner segments of the cages or internal cages themselves may be considered the “linear support members” for the same reasons).
Alternatively, with further regard to horizontal support layers, comprising peripheral members and linear support members, Fischer discloses a ceramic filter body (Title, Abstract, [0004]) where the main filter structure is a complex three dimensional geometric shape which includes on its peripheral circumference ribs or support walls 190 which are connected to and encompass the filter structure and which are seen to divide the filter body into layers (i.e. between the ribs 190) (Figs. 10-17, [0042], [0044], [0048], [0049]).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter precursor of Ingber by including peripheral circumference ribs or support walls connected to and encompassing the filter structure and which divide the filter body into layers as disclosed by Fischer in order to provide further support for the geometric filter structure (Figs. 10-17, [0042], [0044], [0048], [0049]).  To further include “a plurality of linear support members arranged as parallel chords across the peripheral member” would merely involve providing further support ribs like those of Fischer in a different direction, which would have been a prima facie obvious alternative way to place support ribs to one of ordinary skill in the art.
Note: Appellants limitation that the device is “for filtering a molten metal” is a functional limitation directed to the intended use of the filter material that is manufactured which does not provide further limitation because the structure disclosed by Ingber in view of Fischer would be capable of filtering a molten metal because it is a porous structure made of sintered material [0037]; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding Claim 22 Ingber in view of Fischer discloses the method of manufacturing of claim 21, wherein each of the three-dimensional geometric cages comprises a plurality of linear segments joined to each other in the shape of a geometric solid, with each linear segment representing an edge of the geometric solid; Ingber Figs. 1, 4-13, Abstract, [0034]-[0037].
Regarding Claim 35 Ingber in view of Fischer discloses the method of claim 21 and thus the filter manufactured by said method.: With regard to the limitation that the device is “for filtering a molten metal” is a functional limitation directed to the intended use of the filter material that is manufactured which does not provide further limitation because the structure disclosed by Ingber in view of Fischer would be capable of filtering a molten metal because it is a porous structure made of sintered material [0037]; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 

Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingber in view of Fischer further in view of WO 97/15411 (hereinafter “Bost”).
Regarding Claim 23 Ingber in view of Fischer discloses the method of manufacturing of claim 22, but does not disclose wherein the three-dimensional model includes a randomization algorithm to place surface irregularities on some of the linear segments to facilitate purchase of the ceramic slurry. 
However, with regard to surface irregularities, Bost discloses forming projections in a surface in order to improve adherence of a ceramic coating to the surface (Abstract, P2/L12-28).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter precursor (which is later coated with ceramic Ingber [003]) of Ingber in view of Fischer by including surface projections on the device as disclosed by Bost (i.e. including the linear segments) in order to improve adherence of a ceramic coating to the surface (Bost Abstract, P2/L12-28). Note: the limitation that the surface irregularities are “to facilitate purchase of a coating material” is a functional limitation which does not provide further limitation because the structure disclosed by Ingber in view of Bost would be capable of purifying fluid because it is a porous structure; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
With regard to a randomization algorithm (as interpreted in the 112(b) rejection above), at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to further automate the process of designing and thus using an algorithm to place the surface irregularities on the computer model. It is well settled that it is not invention to broadly provide an automatic means to replace a manual activity which has accomplished the same results.  The mere statement that a device is to be operated automatically instead of by hand without a claim specifying any particular automatic mechanism is not a statement of the invention. See MPEP 2144.04(III).
Regarding Claim 24 Ingber in view of Fischer and Bost discloses the method of manufacturing of claim 23, wherein the surface irregularities are described by Bost as interlocking fingers (P4/L6-8) and are thus considered to be “in the nature of elongate spikes”. 
Regarding Claim 25-28 Ingber in view of Fischer and Bost discloses the method of manufacturing of claim 24, but does not disclose the specific dimensions and dispositions of the projections.  However Bost does discloses that the spacing of the projections effects the adhesion (P2/L21-24) and therefore the spacing/density of the projections is a result effective variable. Additionally as the coating adheres to the projections and the projections promote better adhesion clearly the size of the projection will affect the adhesion of the ceramic coating as well as final filter properties as they will affect fluid dynamics if they are large enough; therefore projections size is a result effect variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate projection dimensions/size and density/placement, including those within the scope of the present claims, so as to produce desired end results. 

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingber in view of Fischer further in view of Official Notice.
Regarding Claim 29-30 Ingber in view of Fischer discloses the method of manufacturing of claim 21, wherein the filter component is made via microfabrication techniques including 3D printing [0045] but it is not specifically disclosed that the material is (claim 16) a thermoplastic polymer suitable for extrusion through a print head of a 3-dimensional printer or (claim 18) an acrylonitrilebutadiene- styrene (ABS) polymer. 
However these are all well-known materials used in 3D printing and it would therefore have been obvious to use them to produce the filter precursor of Ingber in view of Fischer because the printed material is not disclosed to be critical, at least because it is burnt out [0036] and because these are well-known and common 3D printing materials.

Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingber in view of Fischer and further in view of US 2012/0273239 (hereinafter “Brennan”).
Regarding Claim 31 and 33 Ingber in view of Fischer discloses the method of manufacturing of claim 22, 
    PNG
    media_image1.png
    511
    732
    media_image1.png
    Greyscale
but does not disclose all the shapes as described in claims 31-34, however Brennan disclose a similar 3D geometric porous structure which is designed for fluid flow there through and is produced via similar rapid manufacturing techniques including 3D printing wherein the plurality of the three-dimensional geometric cages are truncated octahedrons connected to each other and are thus seen to disclose the limitations to claim 9-15 (see Figs. 5-9, [0062]-[0066]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the precursor of Ingber in view of Fischer by substituting for the geometric cage shape that as disclosed by Brennan because this involves the simple substitution of known 3D geometric porous structure shapes which are designed for fluid flow there through and are produced 3D printing.
Regarding Claim 32 and 34 Ingber in view of Fischer and Brennan discloses the method of manufacturing of claim 22, wherein each of the plurality of vertical columns is formed in the constructing step by joining the bottom square face of the geometric cage being constructed to the top square face of the geometric cage vertically adjacent thereto (this would inherently occur during the bottom up fabrication (i.e. a done in the 3D printing as disclosed) of the structure as disclosed by Brennan). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773